Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to amendment filed on 04/29/2021. By this 
amendment,
Claims 1, 15, and 20 have been amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
Claims 1, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the claims 1, 15, and 20, it is unclear what the “translation” in the limitation “such that translation is bypassed” is referring to. The “translation” may be interpreted as translating the guest address to a guest physical address, which would be translated to a host virtual address, or the translation may be interpreted as translating the guest address to a host physical address, or may be interpreted as translating the virtual guest address to host physical address, and etc. In addition, the limitation “adding the guest address to a host virtual address base offset” may be interpreted as a translation; and it suggests that the method performs the translation; thereby, the method does not appear to 

Allowable Subject Matter
Number of claims allowed: 20.
Allowed claims: 1-20.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to independent claims 1, 15, and 20, determining, by the hypervisor, the host virtual address, wherein determining the host virtual address includes adding the guest address to a host virtual address base offset such that translation is bypassed, wherein the host virtual address is within the range of host virtual addresses; and wherein the translation includes translating the guest address to a guest physical address, which is translated to a host virtual address.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/

/RYAN BERTRAM/Primary Examiner, Art Unit 2137